Citation Nr: 1631212	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral upper extremity diabetic neuropathy.

4. Entitlement to service connection for right lower extremity meralgia paresthetica.

5. Entitlement to a rating in excess of 60 percent for ischemic heart disease.

6. Entitlement to a rating in excess of 10 percent for left lower extremity diabetic neuropathy.

7. Entitlement to increases in the (20 percent prior to May 1, 2015, and 10 percent from that date) ratings assigned for diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Ryan Farrell, Claims Agent


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) in October 2010 (which denied service connection for asthma), in May 2011 (which granted service connection for ischemic heart disease, rated 60 percent, effective August 31, 2010), and in September 2013 (which denied service connection for a psychiatric disability).  The Veteran initiated appeals in various other matters but did not perfect appeals on those matters following the issuance of a statement of the case (SOC); consequently, they are not before the Board.  The Veteran has also filed a notice of disagreement (NOD) with a June 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims. 


Respiratory Disability

The Veteran claims that his asthma is due to exposure to asbestos during service.  He alleges exposure to asbestos from asbestos insulation being stripped from various lines while he was serving on an aircraft  carrier in dry dock in Bremerton, Washington Naval Ship Yard from August to December 1973.  

In asbestos-related claims, VA must determine whether military records demonstrate evidence of exposure to asbestos in service; whether there is pre-service or, post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (VA must follow development procedures specifically applicable to asbestos-related claims).  To date, the development required in claims based on exposure to asbestos has not been completed.  Accordingly, a remand for corrective action is necessary.  

The Veteran alternatively claims that his asthma is due to exposure to sulfur-based "stack" gasses on the flight decks of the USS Ranger and USS Constellation.  The record does not reflect that he was indeed exposed to such gasses in service, or that such exposure resulted in Parkinson's disease.  He will have opportunity to submit such evidence on remand. 

Psychiatric Disability

The Veteran alleges that he acquired a psychiatric disability from various stressor events in service.   In a November 2014 statement, and in his December 2014 VA Form 9, the Veteran described various stressor events in service to which he attributed his current psychiatric disability.  The AOJ has conceded that he was exposed to a stressor event in service; service connection for such disability was denied based essentially on findings that he did not meet the criteria for a diagnosis of PTSD and that the mixed anxiety and depressive symptoms found were not related to his combat experiences, but were more likely related to postservice stressors (wife's health, financial worries, conflicts with neighbor).

Generally, the Veteran served in combat/exposure to a stressor event in service is conceded, further stressor development is not necessary.  However, in the circumstances of the instant case such development may be helpful  Specifically, verification of one or several of the specific stressor events the Veteran described in November/December 2014, conveyed to an examining mental health provider may improve the prospect of PTSD being diagnosed.  Notably, the June 2013 VA examiner did not discount the validity of the diagnosis of depression and PTSD in the record or account for the fact that the Veteran has received VA treatment for such diagnoses.  Consequently, another examination to ascertain the nature and etiology of the Veteran's psychiatric disability is necessary.

Rating for Ischemic Heart Disease

The most recent VA examination to evaluate the Veteran's ischemic heart disease was in April 2012, more than four years ago.  He has alleged worsening in the interim, particularly in the last six months.  Accordingly, a contemporaneous examination to assess the ischemic heart disease is necessary.

Additional Claims 

The Veteran timely filed a NOD with a June 2015 rating decision that granted service connection for left lower extremity diabetic neuropathy, rated 10 percent, effective August 2, 2013; reduced the rating for diabetes mellitus from 20 percent to 10 percent, effective May 1, 2015; and denied service connection for bilateral upper extremity diabetic neuropathy and right lower extremity meralgia paresthetica.  A review of the Veterans Appeals Control and Locator System (VACOLS) found that apparently the RO is not processing these matters.  Accordingly, the Board is required to remand for issuance of a statement of the case..

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for ischemic heart disease and for respiratory and psychiatric disabilities, and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., all pertinent medical records not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that pertinent private records are received. The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for ischemic heart disease and respiratory and psychiatric disabilities (i.e., update from March 2015 to the present records of his VA treatment for such disabilities).

2.  The Veteran should be afforded opportunity to submit competent evidence showing that he was exposed to "stack" gasses during service and that such exposure caused his asthma. 

3.  Thereafter, the AOJ should arrange for exhaustive development to ascertain whether the Veteran was indeed exposed to asbestos and/or stack gasses during his active duty service, and if so the nature and extent of such exposure.  Thereafter, the AOJ should make a formal finding in a memorandum for the record regarding the nature and extent of any such environmental exposures.   The AOJ should then arrange for all further development indicated (e.g. an examination to determine the etiology of any respiratory disability).
4.  The AOJ must also seek verification of the stressor events in service the Veteran alleged in a November 2014 statement, and in his December 2014 VA Form-9.  The AOJ must then make a Memorandum for the record indicating which of those alleged events are verified.

5.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist (one who has not previously evaluated him) to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination and the AOJ should specifically advise the examiner regarding which alleged stressor events in service have been verified.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity shown.  Specifically, does the Veteran have a diagnosis of PTSD?  If not, please identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnoses of PTSD noted in several VA treatment records. 

(b) Regarding each psychiatric disability entity other than PTSD diagnosed, please opine (based on the factual record) whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?

The examiner must explain the rationale for all opinions.

6. The AOJ should arrange for a heart diseases examination of the Veteran to assess the current severity of his ischemic heart disease. The examiner must review the record in conjunction with the examination. All appropriate testing, to include METs testing, should be performed (or, if such testing is medically contraindicated, it should be so noted, with explanation, and the examiner should provide a METs estimate, with explanation).  The examiner should specify whether the Veteran has chronic congestive heart failure, or workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or whether the Veteran has a left ventricular dysfunction with an ejection fraction of less than 30 percent. The examiner must explain the rationale for all opinions.

7. Then, the AOJ should review its determinations on the claims for increased ratings for left lower extremity diabetic neuropathy and diabetes mellitus, and service connection for bilateral upper extremity diabetic neuropathy and right lower extremity meralgia paresthetica, arrange for any further development indicated (including contemporaneous examinations, if indicated), and issue an appropriate SOC in these matters. The Veteran and his agent should be advised of the time afforded for perfecting an appeal in these matters, and given opportunity to do so. If that occurs, these matters should also be returned to the Board for appellate review.

8.  The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SOC, afford the Veteran and his agent opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

